Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 10/25/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 8-20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Stephenson on 1/27/2022.

The application has been amended by incorporating claims 9 and 10 into claim 8, as follows:

 8. (Examiner amended) A method of forming a semiconductor package, comprising: 

forming one or more electrical contacts on the first side of the semiconductor die, the one or more electrical contacts coupled with the plurality of semiconductor die; 
applying an organic material to the first side of the semiconductor die wherein the one or more electrical contacts extend into one or more openings in the organic compound; 
leveling the organic material with a surface of the one or more electrical contacts; and
directly coupling one or more slugs to one or more of the one or more electrical contacts or to the second side of the semiconductor substrate[[.]],
wherein the one or more slugs are coupled directly to a metal-containing layer comprised in the one or more electrical contacts, wherein the metal-containing layer comprises a solder resist material.

9. (Examiner canceled)
10. (Examiner canceled)

Allowable Subject Matter

Claims 8 and 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 8, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the one or more slugs are coupled directly to a metal-containing layer comprised in the one or more electrical contacts, wherein the metal-containing layer comprises a solder resist material.

Regarding Claim 17, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the predetermined height of the formed portion of the one or more electrical contacts reduces warpage of the semiconductor package to below 200 microns.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899